Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      23-MAY-2019
                                                      01:42 PM



                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                        KRAMER JAY SUEKI AOKI,
                   Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX ; CR. NO. 15-1-1027)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Kramer Jay Sueki Aoki’s
application for writ of certiorari filed on April 10, 2019, is
hereby rejected.
           DATED: Honolulu, Hawai#i, May 23, 2019.
                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson